Exhibit 10.1

AMENDMENT No. 5 TO CREDIT AGREEMENT

AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Agreement”), dated as of September 5,
2013, to that certain Credit Agreement, dated as of November 28, 2012 (as
amended by that certain Amendment No. 1, Incremental Amendment and Joinder
Agreement, dated as of January 31, 2013, that certain Amendment No. 2, dated as
of March 14, 2013, that certain Amendment No. 3, Incremental Amendment and
Joinder Agreement, dated as of June 6, 2013 (as amended on July 17, 2013), and
that certain Amendment No. 4, Incremental Amendment and Joinder Agreement, dated
as of July 23, 2013, and as further amended, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”) among WALTER INVESTMENT
MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the lenders from time
to time party thereto and CREDIT SUISSE AG, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.

RECITALS:

WHEREAS, (i) Section 9.08 of the Credit Agreement permits the Credit Agreement
and (ii) Section 11.02 of the Security Agreement permits the Security Agreement,
in each case to be amended from time to time by the Borrower and the Required
Lenders; and

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders identified on the signature pages hereto which collectively constitute
the Required Lenders have agreed to amend certain provisions of the Credit
Agreement and the Security Agreement, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.

Section 2. Amendment to Credit Agreement.

Section 6.01 of the Credit Agreement is hereby amended by:

(i) deleting the word “and” at the end of clause (xxvi) thereof;

(ii) replacing the “.” at the end of clause (xxvii) thereof with “; and”; and

(iii) adding a new clause (xxviii) thereto as follows:

“(xxviii) Liens in any cash collateral or restricted accounts (containing only
cash or cash equivalent securities, including securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof, including, without limitation, GNMA, FNMA or FHLMC
mortgage backed securities) securing any Interest Rate Protection Agreement
permitted under the Credit Documents”.

Section 3. Amendment to Security Agreement. The definition of “Secured
Obligations” in Article 9 of the Security Agreement is hereby amended to add the
following proviso at the end of clause (ii) thereof “; provided that “Secured
Other Obligations” shall not include any obligations, liabilities or



--------------------------------------------------------------------------------

indebtedness under any Interest Rate Protection Agreement if and to the extent
such obligations, liabilities or indebtedness are secured by a Lien permitted
under clause (xxviii) of Section 6.01 of the Credit Agreement”.

Section 4. Conditions. This Agreement shall become effective as of the first
date (the “Effective Date”) when each of the following conditions shall have
been satisfied:

(i) the Administrative Agent shall have received from the Borrower, Lenders
which together constitute the Required Lenders and the Administrative Agent an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and

(ii) the Borrower shall have paid (A) a consent fee (the “Consent Fee”) to the
Administrative Agent, for the ratable account of the Applicable Lenders (as
defined below), equal to (i) 0.05% of the aggregate outstanding principal amount
of the Loans of the Applicable Lenders, plus (ii) 0.05% of the aggregate amount
of the unused Revolving Credit Commitments of the Applicable Lenders.
“Applicable Lender” shall mean each Lender that has delivered an executed
counterpart of this Amendment prior to 5:00 p.m., New York City time, on
September 4, 2013 or such later date and time specified by the Borrower and
notified in writing to the Lenders by the Administrative Agent and (B) any fees
and expenses owing by the Borrower to Credit Suisse AG under the engagement
letter entered into in connection herewith.

Section 5. Representations of the Borrower. The Borrower represents and warrants
that:

(a) each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Documents is true and correct in all material respects on
and as of the Effective Date (except to the extent such representations and
warranties are specifically made as of an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such date); and

(b) no Default or Event of Default has occurred and is continuing on and as of
the Effective Date.

Section 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 7. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.

Section 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

2



--------------------------------------------------------------------------------

Section 9. Miscellaneous. This Agreement shall constitute a Credit Document for
all purposes of the Credit Agreement. In accordance with Section 9.05 of the
Credit Agreement, the Borrower agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WALTER INVESTMENT MANAGEMENT CORP., as Borrower By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

[Amendment No. 5 to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and as
Collateral Agent

By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

[Amendment No. 5 to Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

[LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT]